THOMPSON, Judge.
Upon initial review of this appeal, in which counsel for Thomas had filed an Anders brief, Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), it was apparent that the case contained a close, arguable issue of law. We therefore ordered the parties to submit briefs arguing the merits of the case. See State v. Davis, 290 So.2d 30 (Fla.1974).
We have carefully considered the law in this jurisdiction and from other states and conclude that reversible error did not occur in appellant’s trial.
Accordingly, judgment of the trial court is affirmed.
MILLS, C. J., and McCORD, J., concur.